Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 8, 16 and 18 are amended and claims 2, 11, 12, 15, 19 and 20 are canceled. Claims 1, 3-10, 13, 14 and 16-18 are pending.

Response to Arguments
	The 112 rejections of the claims have been withdrawn in view of the claim amendments.

Allowable Subject Matter

Claims 1, 3-10, 13, 14 and 16-18 are allowed.

The following is a statement of reasons for allowance:  The prior art does not disclose, either alone or in combination, the elements of the independent claims.
The independent claims recite a method of authenticating a user of a user device by receiving an authentication request from the device, determining authentication capabilities of the device from information received in the authentication request, determining a set of authentication options based on the authentication capabilities and sending an indication of the set of authentication options to the user device, receiving an indication of a user selected authentication method, generating and sending an authentication data request to the user device , receiving an authentication response from the user device and authenticating the user.

The closest prior art is:
Briceno – 2014/0289833 – Advanced authentication techniques and applications

 A system, apparatus, method, and machine readable medium are described for 
performing advanced authentication techniques and associated applications.  For 
example, one embodiment of a method comprises: receiving a policy identifying 	a set of acceptable authentication capabilities; determining a set of client 
authentication capabilities; and filtering the set of acceptable authentication 
capabilities based on the determined set of client authentication capabilities 
to arrive at a filtered set of one or more authentication capabilities for 
authenticating a user of the client.

Tetali – 2018/0293579 – Systems and Methods for Enhanced User Authentication
[0023] The methods and system described herein may be implemented using 
computer programming or engineering techniques including computer software, 
firmware, hardware, or any combination or subset.  As disclosed above, at least 
one technical problem with prior systems is that there is a need for enhanced 
payment transaction authentication.  The system and methods described herein 
address that technical problem.  The technical effect of the systems and 
processes described herein is achieved by performing at least one of the 
following steps: (a) storing, at the authentication computing device, a 
plurality of user preferences associated with a user account, where the user 
preferences are rule-based preferences that define steps to be taken for 
authenticating the user for accessing the user account; (b) storing a plurality 
of issuer preferences associated with an issuer associated with the user 
account, where issuer preferences are rule-based preferences that define steps 
to be taken for authenticating the user for accessing the user account; (c) 
storing a plurality of requestor (e.g., merchant) preferences associated with a 
requestor associated with the authentication request, where the requestor 
preferences are rule-based preferences that define steps to be taken for 
authenticating the user for accessing the user account; (d) receiving, at the 
authentication computing device, an authentication request for access to the 
user account from the requestor, where the requestor is a merchant, the 
authentication request is associated with a payment transaction, and the user 
account is payment card account; (e) comparing the user preferences with at 
least one of the issuer preferences and the requestor preferences; (f) 
determining, by the authentication computing device, one or more authentication 
challenges based, at least in part, on at least one of the user preferences, 
the issuer preferences, the requestor preferences, the comparison, the 
authentication request, a geolocation associated with the payment transaction, 
one or more capabilities of a point of sale device associated with the payment 
transaction, a type of the payment transaction, a location of the payment 
transaction, and an amount of the payment transaction, wherein the one or more 
authentication challenges includes a request for at least one of a pin, a 
password, a pattern code, a passcode, a digital signature, a signature capture, 
a biometric signature, a biometric sample, and an answer to a challenge 
question; (g) transmitting the one or more authentication challenges to at 
least one of a point of sale device, a mobile user device, and a user computer 
device to be presented to a user attempting to access the user account; and (h) 
determining whether to authenticate the user based on a response to the one or 
more authentication challenges.  The resulting technical effect is that a more 
accurate authentication system provides a method of using user preferences to 
determine the authentication challenges used in the authentication process. 

The prior art discloses authentication processes associated with user devices but fail to disclose an authentication request from a user device associated with a user, etc. The authentication requests in the prior art are either from the authenticator to the user device or from a merchant to an authenticator during a transaction between the user and the merchant.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694